Title: III. Henry Dearborn’s Remarks on the Draft, 29 October 1804
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     [29 Oct. 1804]
                  
                  
                     
                        1t. part.
                        
                        
                     
                     
                        insted of war
                        }
                        of that scurge to the human race, which has so frequently laid waste many of the best parts of the world,
                     
                     
                        Treaty
                        
                        Piankashaws, & Delawares,
                     
                     
                        
                        
                        may it not be advisable to sugjest some improvement in the present sistem of Government in uper Louisiana.
                     
                     
                        
                        
                        may it not be expedient to say something in relation to the advantages which results from our trading houses with the Indians.
                     
                  
               